Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Initially, the examiner notes that it appears applicant intended to make claims 14, 17, and 20 dependent on claim 13; not on claim 12.
Regarding claim 14, there is no antecedent basis for “the second audio signal”.
Regarding claim 17, there is no antecedent basis for “providing sound corresponding to the first audio signal.”
Both of these rejections under 35 U.S.C. 112(b) could be overcome by amending claims 14 and 17 to depend on claim 13.
Regarding claim 16, “the first speaker” and “the second speaker” lack antecedent basis.
The rejection of claim 16 could be overcome by amending claim 16 to depend on claim 14 (although, of course it would inherit the defects of claim 14 until claim 14 is corrected).

Regarding claim 20, there is no antecedent basis for “the first seat.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Van Laack (US 20190394604).
Regarding claim 13, Van Laack teaches a method of operating a sound system, the method comprising: providing, from a receiver, a first audio signal to a plurality of seats (sports show, [0009]); providing sound corresponding to the first audio signal to respective occupants of the plurality of seats (emitted sound to each respective passenger [0009], [0012]); providing, from the receiver, a second audio signal to a first seat of the plurality of seats (audio from a phone conversation, [0009]); and providing sound corresponding to the second audio signal to the occupant of the first seat (emitted sound to each respective passenger [0009], [0012]) such that the sound corresponding to the second audio signal is substantially inaudible to other occupants (private audio experience, [0009]).
Although Van Laack does not explicitly teach that a receiver is involved, it would have been obvious to one of ordinary skill in the art that a sports show and especially the phone call 
Also, Van Laack does not explicitly teach the feature wherein a first audio signal is provided to a plurality of seats. Paragraph [0009] could be interpreted as only explicitly stating that the passengers are listening to separate audio programs. The examiner does note that Van Laack says nothing explicit about two or more passengers not being able to listen to a common audio program. In any event, one of ordinary skill in the art undertaking contemplation of the teachings of Van Laack in order to make and use the invention would have certainly considered configuring the system such that two or more of the passengers could choose to listen to the same audio program signal as each other and accordingly the examiner concludes a system meeting such limitation would have been obvious to one of ordinary skill in the art. 

Allowable Subject Matter
Claims 1-12 are allowed.
Claims 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Particularly with respect to claim 20, consider paragraph [0066] of Van Wiemeersch (US 20200018976) combined with Van Laack.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Wiemeersch (US 20200018976) teaches a passenger to passenger audio/speech language translation system ([0066]) similar to claim 20.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/KILE O BLAIR/Primary Examiner, Art Unit 2651